UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-4096


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTONIO CAMERON,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-cr-00331-BO-1)


Submitted:   December 20, 2010            Decided:   February 9, 2011


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rudolph A. Ashton, III, MCCOTTER, ASHTON & SMITH, P.A., New
Bern, North Carolina, for Appellant. John Stuart Bruce, Acting
United States Attorney, Anne M. Hayes, Jennifer P. May-Parker,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Antonio Cameron appeals the eighty-four-month sentence

imposed     after     we     remanded        his      case    for    resentencing          in

accordance with 18 U.S.C. § 3553(a) (2006), and United States v.

Carter, 564 F.3d 325 (4th Cir. 2009).                   On appeal, Cameron argues

that   the        sentence     imposed           on    remand       was        procedurally

unreasonable because the district court did not follow proper

procedure in imposing an upward variant sentence, provide an

individualized assessment based on the § 3553(a) factors and the

facts of the case, or adequately support the upward variance.

Cameron    also     contends    that    the        district     court     erred      in   not

limiting     its     inquiry    to     the       appropriateness          of    an   upward

departure     based     on     the   Government’s            motion.           Finding      no

reversible error, we affirm.

             In    fashioning    a     sentence,        the    district         court     must

first calculate the proper sentencing range prescribed by the

Guidelines.        Gall v. United States, 552 U.S. 38, 49 (2007).                          The

court must then consider that range in light of the parties’

arguments regarding the appropriate sentence and the factors set

out in § 3553(a) before imposing its sentence.                            Id. at 49-50.

If the court determines that a sentence outside the applicable

sentencing range is appropriate, “the court’s stated reasons for

[imposing such a sentence] must be sufficiently compelling to

support the degree of the variance.”                     United States v. Lewis,

                                             2
606    F.3d    193,      201    (4th       Cir.      2010)      (internal      quotation       marks

omitted).          “[A] major departure should be supported by a more

significant justification than a minor one.”                                 Gall, 552 U.S. at

50.

               Because        Cameron       properly           preserved       his    claims,     we

review for reasonableness under an abuse of discretion standard,

reversing      unless         any    sentencing           error      was    harmless.         United

States v. Lynn, 592 F.3d 572, 576, 578 (4th Cir. 2010); see

Gall, 552 U.S. at 46.                 First, we must ensure that the district

court did not commit any “significant procedural error,” such as

failing to properly calculate the applicable Guidelines range,

failing       to    consider         the    §     3553(a)        factors,       or    failing    to

adequately explain the sentence.                           Gall, 552 U.S. at 51.                The

district      court      is    not     required           to   “robotically          tick    through

§ 3553(a)’s every subsection.”                           United States v. Johnson, 445

F.3d    339,       345     (4th      Cir.       2006).            However,      “a     talismanic

recitation of the § 3553(a) factors without application to the

defendant          being       sentenced          does         not     demonstrate          reasoned

decisionmaking           or    provide          an       adequate      basis    for     appellate

review.”       Carter, 564 F.3d at 329.                        Rather, the district court

“must place on the record an ‘individualized assessment’ based

on     the    particular            facts       of       the    case       before     it.       This

individualized assessment need not be elaborate or lengthy, but

it must provide a rationale tailored to the particular case at

                                                     3
hand and adequate to permit ‘meaningful appellate review.’”                           Id.

at    330    (quoting   Gall,     552    U.S.       at    50)   (internal      footnote

omitted).      Further, in imposing a variant sentence, the district

court “must consider the extent of the deviation and ensure that

the    justification     is     sufficiently        compelling        to   support    the

degree of the variance.”          Gall, 552 U.S. at 50.

              Once we have determined there is no procedural error,

we    must    then   consider    the    substantive        reasonableness        of   the

sentence, taking into account the totality of the circumstances.

Id. at 51.      We may not presume an outside-Guidelines sentence is

unreasonable.         Id.       “[We]    may      consider      the   extent     of   the

deviation, but must give due deference to the district court’s

decision that the § 3553(a) factors, on a whole, justify the

extent of the variance.”          Id.

              Keeping the above standards in mind, we conclude that

the district court did not err in declining to limit its inquiry

to    the    appropriateness      of    an       upward   departure,       see   United

States v. Booker, 543 U.S. 220, 245 (2005) (stating that the

Sentencing Reform Act of 1984 “makes the Guidelines effectively

advisory.      It requires a sentencing court to consider Guidelines

ranges, but it permits the court to tailor the sentence in light

of    other    statutory      concerns       as    well.”)      (internal      citation

omitted), or in deciding to impose an upward variant sentence.



                                             4
Additionally, we conclude that the sentence imposed was both

procedurally and substantively reasonable.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    5